DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The undersigned notes that the preliminary amendment of the claims filed on the day of the filing of the §371 application (09/28/2020) was not in compliance with 37 C.F.R. §1.121(c). 
For instance, rule §1.121(c)(2) states:
“(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection… (2)… The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.” (emphasis added).

The dependencies of claims 3-6 were amended without showing the deleted matter and were thus non-compliant with the rule.
Additionally, rule §1.121(c)(3) states:
“(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.” (emphasis added).



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character of 221a (FIG. 4) is not mentioned in the description.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 10, 13, 15 and 16 are objected to because these claims recite in the preamble, “[t]he battery cell according to any one of claim…” (emphasis added). The claim preamble is one that would be used in a multi-dependent claim, yet these claims are singly dependent. The preamble should recite, “[t]he battery cell according to 
Claim Interpretation
Claims 6, 10, 13, 15 and 16 recite, “…wherein the bonded section is formed by welding.” The claims of the instant application are product claims and the claim term, “formed by welding” is that of a process. Thus, claims 6, 10, 13, 15 and 16 are interpreted as product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Claim 2 recites, “wherein the battery includes a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order” (emphasis added). See §112(b) rejections below as this claim limitation is unclear. The claim limitation is also interpreted as a product-by-process limitation. The claim is interpreted as meaning positive electrode layers are alternately stacked with negative electrode layers with an electrolyte layer located therebetween. In the broadest reasonable interpretation, such a structure would result regardless of the order of lamination of the positive electrode layer and the negative electrode layer (provided the electrolyte layer is located therebetween).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “a turnback section formed by one…” (emphasis added). Claim 2 is dependent upon claim 1. Claim 1 also recites, “a turnback section…” The turnback section of claim 2 appears to differ from that of claim 1 only in that the turnback section is formed to accommodate the battery in claim 1, and the turnback section is formed to accommodate the battery laminate in claim 2. It is therefore unclear if the turnback section of claim 2 is the same turnback section recited 
Additionally, claim 1 recites, “a positive electrode,” “a negative electrode” and “an electrolyte” whereas claim 2 recites, “a positive electrode layer,” “a negative electrode layer” and “an electrolyte layer.” It’s unclear if the battery of claim 2 therefore includes both a positive electrode and a positive electrode layer, or if the positive electrode layer is the positive electrode. The negative electrode and negative electrode layer, and the electrolyte and electrolyte layer similarly confuse the scope of the claim. In sum, the use of these claim elements (i.e., positive/negative electrode layer and electrolyte layer) in claim 2 make it unclear if they should refer to the claim elements in claim 1, and it is unclear if and how the battery laminate in claim 2 differs from the battery recited in claim 1. 
It appears that the intention of claim 2 was to claim a battery structure that would only be realized in a solid state battery (i.e., an electrolyte battery would not have a, “electrolyte layer” per se) by limiting the scope of the battery to a battery laminate. Claim 2 is therefore interpreted as reciting, “wherein the battery [[includes a]] is a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order, and wherein the turnback section is formed by the one film being folded back so as to accommodate the battery laminate, and [[a]]the bonded section in which the ends of the film opposing each other are bonded.”
Appropriate clarification and/or amendment of claim 2 is required. It is suggested that if the undersigned’s understanding of the claim is correct to amend the claim as described above.
Claims 3 and 7 recite, “wherein a film extension part of the external body formed on both sides of the turnback section by the bonded section being folded to a side of the support.” The is formed on both sides of the turnback section by the bonded section being [[formed is]] folded to a side of the support.”
The claims are interpreted in this manner, and it is suggested that Applicant amend the claims in this manner to overcome the rejection. Due to their dependency upon claim 3, claims 11-13 are similarly rejected.
Claims 3-5 recite the limitation, “the battery laminate.” Claims 3-5 are dependent upon claim 1. However, there is insufficient antecedent basis for the, “battery laminate” in claim 1 and in claims 3-5. Due to their dependency, claims 11-16 are also rejected.
Claim 2 does provide antecedent basis for the term, “battery laminate.” However, interpreting claims 3-5 as being dependent on claim 2 would result in claims 3-5 being duplicative with claims 7-9. Thus, claims 3-5 are interpreted as being dependent upon claim 1 and as reciting, “…the battery 
It is suggested that Applicant amend claims 3-5 to recite, “… the battery 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batson (WO2018231605A1). It is noted that the 102(a)(2) prior art date that Batson is relied upon is the U.S. provisional priority date of June 15, 2017 (U.S. Provisional App. No.: 62/520,478).
Regarding claim 1, Batson teaches a battery cell (battery cell system 550, FIGs. 13a-14, [0051]) comprising a battery (electrode stack 500, FIG. 5; [0044]) and an external body (laminate pouch 1200, FIGS. 13a-14; [0065]) which accommodates the battery, 
wherein the battery includes a positive electrode, an electrolyte and a negative electrode (“[t]he electrode stack 1800 may be arranged according to the following the pattern: separator material 1802/first electrode 1804/separator material 1802/second electrode 1806/separator material 1802/third electrode 1808/separator material 1802/fourth electrode 1810 and so one and so forth.” ([0051]); “[t]he center area may be left unsealed at this step to allow electrolyte filling during future assembly steps, in some examples.” (emphasis added, [0068])), and 
wherein the external body includes a turnback section (see [0068] and explanation given below; the pouch is folded from a continuous roll in a tubular form which is held to meet the limitation) which is formed by one film (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a 
a bonded section in which ends of the film opposing each other are bonded (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” ([0069])).
 The term, “turnback” is not a common term used in the art. Based on the specification, the term, “turnback” appears to be fold(s) in the external body; the purpose of the fold(s) is to provide a shape for the battery or battery laminate since the film is made from one film. In the case of Batson, it appears that the limitation is met because the laminate pouch is made from one film (i.e., a continuous roll in a tubular form) and is folded to accommodate the size and shape of the battery held therein.
Regarding claim 3, Batson teaches the battery cell according to claim 1 and wherein the battery further includes a support (structural frame 501, FIG. 5; [0044]) which accommodates the battery (“[t]he electrodes may be held in place by a structural frame 501.” ([0045])), and
wherein a film extension part (triangular folds of untrimmed end 1306; see FIG. 14 and [0068]-[0069]) of the external body is formed on both sides of the turnback section (see FIG. 14: triangular folds are formed on both sides of the laminate pouch) by the bonded section being folded to a side of the support (“[t]he pouch folding may include, in one example, displacing a triangular shaped area on each of the two narrow sides of the pouch while compressing the long faces of the pouch perpendicular direction with respect to the pouch's narrow side walls. Additionally, the pouch 1200 may be selectively heat sealed along a narrow width adjacent to the sidewall edges of 
Regarding claim 4, Batson teaches the battery cell according to claim 1 and wherein the external body accommodates the battery within one film of cylindrical shape (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a continuous roll and first rolled into tubular form” (emphasis added, [0067])).
Note that claim 4 is interpreted as being dependent upon claim 1. See §112(b) rejections given above.
Regarding claim 5, Batson teaches the battery cell according to claim 1 and wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and 
wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).
Note that claim 5 is interpreted as being dependent upon claim 1. See §112(b) rejections given above.
Regarding claim 6, Batson teaches the battery cell according to claim 1 and wherein the bonded section is formed by welding (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” (emphasis added, [0069])).
	The specification of the instant application states that, “…each bonded section may be a dry laminate method using adhesive, or may be formed by welding with heat, ultrasound or the 
Regarding claim 11, Batson teaches the battery cell according to claim 3 as described above and wherein the external body accommodates the battery within one film of cylindrical shape (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a continuous roll and first rolled into tubular form” (emphasis added, [0067])).
Regarding claim 12, Batson teaches the battery cell according to claim 3 as described above and wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and 
wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).
Regarding claims 13, 15 and 16, Batson teaches the battery cell according to claims 3, 4 and 5 as described above and wherein the bonded section is formed by welding (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” (emphasis added, [0069])).
	The specification of the instant application states that, “…each bonded section may be a dry laminate method using adhesive, or may be formed by welding with heat, ultrasound or the like.” It is believed that the “heat sealing” of Batson is equivalent to being, “formed by welding with heat” as described in the specification. Thus, Batson is held to meet the claim limitation.
Regarding claim 14, Batson teaches the battery cell according to claim 4 as described above and wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson (WO2018231605A1) in view of Ogawa (WO2018193630A1). Note that US20210135275A1 is referred to below as an English translation of Ogawa.
The 102(a)(2) prior art date of Ogawa relied upon is the filing date of PCT application PCT/JP2018/002548 (which designates the U.S.) of 04/21/2017.
Regarding claim 2, Batson teaches the battery cell according to claim 1 as described above. Batson does not teach:
wherein the battery is a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order, and 
wherein the external body includes: the turnback section formed by the one film being folded back so as to accommodate the battery laminate, and the bonded section in which ends of the film opposing each other are bonded (emphasis added).
As noted above, claim 2 is interpreted as meaning that the battery is a battery laminate. Batson teaches the remaining claim limitations except in that Batson does not teach the battery laminate. The battery laminate of claim 2 includes a positive electrode layer, an electrolyte layer, and a negative electrode layer. An electrolyte layer is a limitation that would be present in a solid state 
Ogawa teaches that a solid state battery differs from a non-aqueous electrolyte battery in that the solid electrolyte replaces the liquid electrolyte (i.e., “organic electrolyte”) in the battery ([0002]-[0003]). Accordingly, Ogawa teaches that the function of a liquid electrolyte battery is the same as that of a solid state battery, i.e., to provide electrical energy. 
Furthermore, although the limitation, “…laminated in this order” is not interpreted as having any structural limitation on the claim (see claim interpretation and §112(b) rejections above), Ogawa teaches this order of lamination ([0127]). Lastly, Ogawa teaches that the battery (electrode group 2) is placed in a bag-like battery outer packaging 3 that is similar to the alleged external body of Batson.
In view of the above, a person having ordinary skill in the art could have simply substituted the non-aqueous electrolyte battery of Batson with the solid state battery of Ogawa and the results of the substitution would have predictably resulted in a solid state secondary battery protected by an external body. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery cell of claim 1 as taught by Batson with that of Ogawa to have arrived at the claimed battery cell wherein the battery is a battery laminate in which at least a positive electrode layer, electrolyte layer and negative electrode layer are laminated in this order, and wherein the external body includes: the turnback section formed by the one film being folded back so as to accommodate the battery laminate, and the bonded section in which ends of the film opposing each other are bonded.
Regarding claim 7, Batson in view of Ogawa teach the battery cell according to claim 2 as described above. Batson also teaches wherein the battery further includes a support (structural frame 501, FIG. 5; [0044]) which accommodates the battery (“[t]he electrodes may be held in place by a structural frame 501.” ([0045])), and
wherein a film extension part (triangular folds of untrimmed end 1306; see FIG. 14 and [0068]-[0069]) of the external body is formed on both sides of the turnback section (see FIG. 14: triangular folds are formed on both sides of the laminate pouch) by the bonded section being folded to a side of the support (“[t]he pouch folding may include, in one example, displacing a triangular shaped area on each of the two narrow sides of the pouch while compressing the long faces of the pouch perpendicular direction with respect to the pouch's narrow side walls. Additionally, the pouch 1200 may be selectively heat sealed along a narrow width adjacent to the sidewall edges of the pouch package.” ([0068])).
Regarding claim 8, Batson in view of Ogawa teach the battery cell according to claim 2 as described above. Batson also teaches wherein the external body accommodates the battery within one film of cylindrical shape (“[o]ne example of an assembly sequence for a laminate pouch may be as follows: the laminate pouch material may be taken from a continuous roll and first rolled into tubular form” (emphasis added, [0067])).
Regarding claim 9, Batson in view of Ogawa teach the battery cell according to claim 2 as described above. Batson also teaches wherein the battery further includes a current collector tab (extension tabs 702/704, FIG. 9; [0053]) connected to the battery, and 
wherein an end of the current collector tab on an opposite side to a side of the battery is exposed from the external body (see FIGs. 8 and 9: roughly half of the extension tabs 702/704 is exposed from the external body).
Regarding claim 10, Batson in view of Ogawa teach the battery cell according to claim 2 as described above. Batson also teaches wherein the bonded section is formed by welding (“[t]he top open end may be compressed and the pouch may be heat sealed both to the electrode tab supports 706 and 708 and to the opposing face of the pouch, creating a seal at the top tab end of the cell.” (emphasis added, [0069])).
	The specification of the instant application states that, “…each bonded section may be a dry laminate method using adhesive, or may be formed by welding with heat, ultrasound or the like.” It is believed that the “heat sealing” of Batson is equivalent to being, “formed by welding with heat” as described in the specification. Thus, Batson is held to meet the claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721